[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 611 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 612 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 613 
By the deeds of May 27th and July 7th, 1864, the legal title to the land in question became vested in the parties to this action.
They purchased the land as a committee, representing and acting for all the parties who subscribed the paper introduced in evidence, and marked "E." It cannot be doubted that the parties to the paper agreed that the land should be purchased and the improvements made thereon, at their joint expense, and that each should have an equal share in the land and sheds to be erected thereon. All the terms of this agreement *Page 614 
distinctly appear in the paper, in express terms, or are to be implied from what does appear. It must be assumed that the parties to the paper were interested in the Hopewell Church, and the agreement contemplated the purchase of the lot and of the sheds, and the grading of the lot and the erection thereon of the sheds, for their mutual benefit.
The intention and object of the parties would be entirely defeated, if the grantees in the deed could take the property and keep it. It would be a fraud upon the other parties to the paper.
It is claimed by the plaintiff that the grantees in the deed were not bound to make the improvements, and, upon their completion, to convey to each of the other parties their share, for the reason that the paper does not contain any such agreement on their part. It is true that it does not contain such an express agreement, and if they had not signed it, it is doubtless true that it would have been optional with them to perform, or not, on their part. But they have signed the paper, and hence are bound to perform all that which, it may be fairly implied from the terms or language used, they agreed to perform. It is a rule of construction, that whatever may be fairly implied from the terms or language of an instrument, is, in judgment of law, contained in it. (Rogers v. Kneeland, 10 Wend., 218.)
In Barton v. McLean (5 Hill, 256), the defendants and plaintiff entered into written articles whereby the defendants agreed to let the plaintiff have the privilege, for a specified period, of cleansing ore at their forge, and of using a certain amount of surplus water for that purpose, the plaintiff agreeing to erect machinery therefor and to furnish them with so much cleansed ore as might be wanted in stocking their forge at a price stated; but the defendants did not in terms agree to take and pay for the ore. The plaintiff having performed on his part, sued the defendants for not taking the cleansed ore from him, and they defended, alleging that they had not agreed to take it. The court held that the agreement was mutually binding, and that the defendants could not legally *Page 615 
refuse to accept and pay for the ore contemplated by it. Although the defendants had not expressly promised to take and pay for the ore, it was held that such a promise was necessarily implied. InPordage v. Cole (1 Saund., 319h), the marginal note is as follows: "If it be agreed between A and B that B shall pay A a sum of money for his lands, etc., on a particular day, these words amount to a covenant by A to convey the lands, for agreed
is the word of both," etc. In Com. Dig. tit. covenant (A), it is laid down that "if it be said that it is agreed A shall pay 10l to B for his goods, this amounts to a covenant by B to deliver his goods, for agreed is the word of both." InRichards v. Edick (17 Barb., 263), there was a written contract for the sale of plaintiff's farm to the defendant, but it contained no express promise on the part of the defendant to take and pay for the farm. The written contract was signed by both parties, and contained this clause: "The aforesaid party of the first part agrees to sell his farm in Florence, etc., to the party of the second part for and in consideration of seventeen hundred dollars," etc.
Mr. Justice GRIDLEY, writing the opinion, says: "The word `agreement' necessarily imports two parties, one to sell and one to buy; and when Richards agrees to sell his farm to Edick for $1,700, etc., and Edick signs the agreement, there is a promise to purchase and pay for the farm, upon the consideration expressed, as clearly implied as though it were expressed in words. It was not merely a promise made by one party to the other, but it was an agreement made by both, and binding on both by every principle of law and morality applicable to the construction of contracts."
In paper "E," signed by all the parties, the word agree is used, and, as has been seen, that implies an agreement by both or all the parties signing the agreement. The five parties to this action were to go on and make the improvements, and when they had completed them and tendered deeds to the other parties; they were each to pay his equal share. Any other construction of the contract would do violence to the intention of the parties, as gathered from the language *Page 616 
used considered in connection with the situation of the parties and the surrounding circumstances. It could never have been their intention that the grantees in the deed could take the land and sheds, and erect the sheds on the land, and then have the option to convey or not.
How, then, did paper "E" change or modify the relation of these parties to the land? Did they still remain tenants in common in such a sense that either could compel a partition thereof? I think not. They were under a valid contract to convey the land. That contract was in force, as they had done nothing to put the other parties, who had taken possession and were "waiting for their titles," in default. They thus became trustees of the legal title, and they could be compelled to perform their trust. They could not convey the lands to other parties without a breach of their trust. An implied trust was thus impressed upon the land, which would follow it into the hands of any purchaser with notice of the trust. Their vendees were in equity the owners of the land, and it was devisable and descendible as their real estate.
The vendors held the legal title merely as security for the purchase-money and, upon their death, their interest in the contract would go to their personal representatives as personal estate, and the legal title would descend to their heirs to be held by them upon the same trust as a mere security for the payment of the purchase-money. (Story's Eq. Jur., §§ 789, 1212; Willard on Real Estate, 114; Van Allen v. Humphrey, 15 Barb., 555; Lewis v. Smith, 9 N.Y., 502; Moore v. Burrows, 34 Barb., 173; Adams v. Green, 34 Barb., 176.)
Under such circumstances, the parties did not hold such an estate in the land as would authorize a partition of the land among them. I can find no precedent or authority for it. A partition or sale of the land might, and probably would, defeat the entire purpose of the contract. It would be a breach of trust, and the judgment of the court below, not only permits the plaintiff to commit a breach of trust, but in effect compels the defendants to a breach of trust, while they honestly desire to *Page 617 
fulfil it. Still further, the parties were all bound by the contract. The plaintiff alone could not put an end to it. The defendants had the right under the contract to go on and grade the lot and erect the sheds upon it, and, when they had finished the improvements, they could compel the plaintiff to unite with them in making the conveyances called for by the written contract. But here is a judgment which, upon the application of the plaintiff, compels them to violate their contract and incur liability to damages for its violation. Can such a judgment be upheld?
I have so far considered this case without reference to what was done under the contract. The parties went on under the contract, acting as a committee for all the persons interested, and graded the lot and put most of the sheds upon it. Then the plaintiff said that he would have nothing more to do with the matter, and would take no further action and bear no further responsibility. The defendants, as they had a right to do, went on and completed the sheds, and by agreement with the other persons interested, after asking the plaintiff to unite with them, alloted the sheds one for each, and all the persons took possession, each of the shed allotted to him. And this was all done before the suit was commenced, except that four of the sheds were finished afterward.
Before the suit was commenced, the plaintiff proposed to the defendants, if they would pay him what he had paid out, that he would withdraw and have nothing more to do with the matter of the real estate and the contract, and they accepted this proposition. Plaintiff immediately made out his bill in writing and showed it to the defendants, amounting to $325, for all his charges, and then, so far as appears in the case, without any further proceedings on his part, he commenced this suit. The day after it was commenced, the defendants paid him the $325 and he kept and retained it. As he received this without objection or qualification and kept it, it must be treated for all purposes as if paid before the suit was commenced. We have, then, this further aspect of the case. After the contract had been substantially completed, *Page 618 
except the conveyances, and the defendants and other parties interested were in possession, and the plaintiff had been fully paid for all his interest in the land, and while he held an undivided one-fifth part of the title as a mere naked trustee, without any interest whatever, except possibly one-eighteenth part in common with all the other persons who signed paper "E," he was permitted to maintain this action and obtain a judgment ordering a sale of the premises, entirely ignoring the rights of the defendants and the other persons under the contract, and thus breaking up and defeating the entire scheme which the parties had in view. It seems to me that such a judgment cannot be sustained either upon ethical, legal or equitable grounds.
There should be a new trial, and upon such new trial the complaint should either be dismissed or the other persons interested should be made parties, under section 122 of the Code, that partition and conveyances may be made according to the contract between the parties.
Judgments reversed and new trial granted, the costs on the appeals to the Supreme Court and this court to be left to the determination of the Supreme Court upon the final hearing of the cause therein.
For reversal, EARL, HUNT and GRAY, CC.; for affirmance, LEONARD, C.; LOTT, Ch. C., not sitting.
Judgment reversed and a new trial ordered, with costs of appeal to the Supreme Court and Court of Appeals to the defendants.